Opinion by
Judge Hardin :
The exaction of the license fee complained of in this case must, in our opinion, be regarded as merely the imposition of a tax- on the particular occupation or business of an attorney at law, as like taxes are imposed on other lucrative pursuits, for various purposes; and, as the burden thus imposed on the appellant is not shown to have been disproportionate or unequal to those borne by tradesmen and professional men generally, for the same purpose, we can not regard it as an unauthorized taking of private property for public use; but we concur with the court below that it was a legal and proper exercise of the taxing power.
Wherefore the judgment is affirmed.